USCA11 Case: 21-14039      Date Filed: 11/17/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14039
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BRANDEN WASHINGTON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:21-cr-20029-KMM-1
                   ____________________
USCA11 Case: 21-14039        Date Filed: 11/17/2022     Page: 2 of 2




2                      Opinion of the Court                21-14039


Before LUCK, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Erik Cruz, appointed counsel for Branden Washington in
this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
entire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Washington’s convictions and sen-
tences are AFFIRMED.